Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the application filed 06/28/2019. Currently, claims 1-25 are pending in the application.


Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species 1: Figures 1A and 3A-3E; directed to a semiconductor device structure having a specific structure of source/drain contact with respect to channel and gate regions.
Species 2: Figure 1B; directed to a semiconductor device structure having another specific structure of source/drain contact with respect to channel and gate regions.
Species 3: Figure 2A; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 4: Figure 2B; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 5: Figure 2C; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 6: Figure 2D; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 7: Figure 2E; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 8: Figure 2F; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 9: Figure 2G; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 10: Figure 2H; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 11: Figure 4A and 5A-5F; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 12: Figures 4B; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 13: Figure 4C; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 14: Figure 4D; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 15: Figure 4E; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 16: Figure 4F; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 17: Figure 4G; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.
Species 18: Figures 6A-6D; directed to a semiconductor device structure having yet another specific structure of source/drain contact with respect to channel and gate regions.

The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813